Exhibit 10.30

EXECUTION COPY

 

 

 

AMENDED AND RESTATED
ADMINISTRATION AGREEMENT*

 

among

 

WILLIS ENGINE FUNDING LLC,
as Issuer,

 

WILLIS LEASE FINANCE CORPORATION,
as Servicer

 

BARCLAYS BANK PLC,
as Administrative Agent

 

and

 

THE BANK OF NEW YORK,
as Indenture Trustee

 

Dated as of December 13, 2002

 

 

--------------------------------------------------------------------------------

*                      Portions of the material in this Exhibit have been
redacted pursuant to a request for confidential treatment, and the redacted
material has been filed separately with the Securities and Exchange Commission
(the “Commission”).  An asterisk has been placed in the precise places in this
Agreement where we have redacted information, and the asterisk is keyed to a
legend which states that the material has been omitted pursuant to a request for
confidential treatment.

 

 

 

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED ADMINISTRATION AGREEMENT, dated as of December 13,
2002 (the “Agreement”), among WILLIS ENGINE FUNDING LLC, a Delaware limited
liability company (the “Issuer”), WILLIS LEASE FINANCE CORPORATION, a Delaware
corporation (the “Servicer”), BARCLAYS BANK PLC (the “Administrative Agent”) and
THE BANK OF NEW YORK, a New York banking corporation, as Indenture Trustee
(the “Indenture Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer, the Servicer, the Administrative Agent and the Indenture
Trustee are party to the Administration Agreement dated as of September 12, 2002
(the “Original Administration Agreement”); and

 

WHEREAS, the Issuer, the Servicer, the Administrative Agent and, with the
unanimous consent of the Holders of the outstanding Willis Engine Funding LLC
Secured Notes, Series 2002-1, Class A and B, the Indenture Trustee have agreed
to amend and restate the Original Administration Agreement in conjunction with
the execution and delivery of the Amended and Restated Indenture dated as of
December 13, 2002 (as amended, restated, supplemented or otherwise modified, the
“Indenture”) between the Issuer and the Indenture Trustee.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other, good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:


 

SECTION 1.   Definitions.  Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Indenture.


 

SECTION 2.   Appointment and Authority of Administrative Agent.  Subject to the
terms and conditions set forth herein, the Indenture Trustee, on behalf of the
Noteholders, hereby appoints the Administrative Agent to perform all of the
activities set forth in Section 3 hereof.  By executing this Agreement, the
Administrative Agent hereby accepts such appointment.

 

SECTION 3.     Duties of the Administrative Agent.  Subject to the limitations
set forth in this Agreement, the duties of the Administrative Agent shall be
limited to the following:


 

(a)                 Facilitation of Transfer to Replacement Servicer.  Upon
receipt of a copy of a notice that a Servicer Termination Notice has been issued
pursuant to Section 405(b) of the Indenture, the Administrative Agent shall use
reasonable efforts to locate a qualified replacement Servicer to fulfill the
duties of the then current Servicer in accordance with, and subject to the terms
and conditions set forth in, Section 405(b) of the Indenture.  The
Administrative Agent agrees to perform the duties set forth in Section 405(b) of
the Indenture.


 

(b)                Facilitation of Transfer to Successor Indenture Trustee. 
Upon receipt of a copy of the notice given by the Indenture Trustee pursuant to
Section 907 of the

 

--------------------------------------------------------------------------------


 

Indenture, the Administrative Agent shall use reasonable efforts to locate a
qualified successor trustee to fulfill the duties of the then current Indenture
Trustee.


 

(c)                 Reserved.


 

(d)                The Administrative Agent shall take all action required of it
under the Indenture or the Series 2002-1 Supplement.  All such obligations of
the Administrative Agent set forth therein are incorporated herein by reference
and failure to take any such action shall constitute a breach of this Agreement.


 

SECTION 4.   Standard of Care; Conformity with Applicable Law; Liability of
Administrative Agent.  (a)  The Administrative Agent will perform its duties
hereunder in accordance with the same standard of care exercised by the
Administrative Agent in the conduct of similar affairs for its own account.

 

(b)                The Administrative Agent will not, in performing its
obligations hereunder, take any action that would be in violation of any law,
rule or regulation that may be applicable to the Administrative Agent, its
property or the services to be performed hereunder.


 

(c)                 The Administrative Agent shall not (a) be liable for any
action taken or omitted to be taken by it under or in connection with this
Agreement (except for its own gross negligence or willful misconduct), or (b) be
responsible in any manner for any recital, statement, representation or warranty
made by the Issuer, Indenture Trustee or Servicer, or any officer thereof,
contained in this Agreement or in any other Related Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or in any other Related Document, or for the value of any Collateral
or the validity, effectiveness, genuineness, enforceability or sufficiency of
any Related Document, or for any failure of the Issuer, Indenture Trustee or
Servicer or any other party to any Related Document to perform its obligations
thereunder except to the extent set forth therein.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile or other document reasonably believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by the Administrative Agent.


 

SECTION 5.   Records.  The Administrative Agent shall maintain appropriate books
of account and records relating to services performed hereunder, which books of
account and records shall upon prior written notice to the Administrative Agent
be accessible for inspection at the offices of the Administrative Agent by the
Issuer, the Servicer and the Indenture Trustee, and the agents of any of them,
at such inspecting party’s expense during the Administrative Agent’s normal
business hours.


 

SECTION 6.   Indemnification.  (a)  The Administrative Agent hereby agrees to
indemnify and hold harmless the Indenture Trustee, each Noteholder and their
respective directors, officers and shareholders (each an “Indemnified Party”)
from and against any and all damages, losses, liabilities, costs and expenses
incurred by an Indemnified Party resulting from

 

2

--------------------------------------------------------------------------------


 

the gross negligence or willful misconduct of the Administrative Agent in
performing (or failing to perform) its obligations under this Agreement.  An
Indemnified Party shall immediately notify the Administrative Agent of any
damages, losses, liabilities, costs or expenses which an Indemnified Party has
determined has given or would give rise to a right of indemnification hereunder
and the Administrative Agent shall have the exclusive right to compromise or
defend any such liability or claim at its own expense, which decision shall be
binding and conclusive upon an Indemnified Party.  Failure to give such notice
shall not relieve the Administrative Agent of its obligations hereunder;
provided, however, that the Administrative Agent shall not be liable or
otherwise be held responsible for any damages, losses, liabilities, costs or
expenses resulting from the failure to give such notice.  The Administrative
Agent hereby agrees to indemnify and hold harmless the Issuer from and against
any and all damages, losses, liabilities, costs and expenses incurred by the
Issuer resulting from the gross negligence or willful misconduct of the
Administrative Agent in performing its obligations under Section 2.2(c) of the
Series 2002-1 Supplement.


 

(b)                The Issuer and the Servicer shall jointly and severally
indemnify and hold harmless the Administrative Agent from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and disbursements of any kind whatsoever which may at any
time (including at any time following the repayment of any Outstanding
Obligations and the termination or resignation of the related Administrative
Agent) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of this Agreement or any document
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided,
however, that neither the Issuer nor the Servicer shall be liable for the
payment to the Administrative Agent of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting solely from the Administrative Agent’s gross
negligence or willful misconduct.


 


SECTION 7.   COMPENSATION.  AS COMPENSATION FOR THE PERFORMANCE OF THE
ADMINISTRATIVE AGENT’S OBLIGATIONS UNDER THIS AGREEMENT, THE ISSUER AGREES TO
PAY QUARTERLY IN ARREARS, BEGINNING WITH THE THIRD PAYMENT DATE FOLLOWING THE
CLOSING DATE, TO THE ADMINISTRATIVE AGENT A FEE AT THE RATE OF        %* PER
ANNUM OF THE SUM OF THE AGGREGATE NOTE PRINCIPAL BALANCE OF ALL SERIES THEN
OUTSTANDING ON THE RELATED QUARTERLY PAYMENT DATE; NOTWITHSTANDING PAYMENT OF
SUCH FEE BY THE SERVICER, EACH OF THE PARTIES HERETO ACKNOWLEDGE THAT THE
ADMINISTRATIVE AGENT IS THE AGENT OF THE NOTEHOLDERS.  IF THE SERVICER FAILS TO
PAY SUCH FEE, THE ISSUER SHALL PAY SUCH UNPAID AMOUNTS FROM AMOUNTS ON DEPOSIT
IN THE SERIES 2002-1 SERIES ACCOUNT IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 3.2 OF THE SERIES 2002-1 SUPPLEMENT.  IN ADDITION, THE ADMINISTRATIVE
AGENT SHALL ALSO BE ENTITLED TO BE REIMBURSED IN ACCORDANCE WITH SECTION 3.2 OF
THE SERIES 2002-1 SUPPLEMENT FOR ITS EXPENSES INCURRED IN TAKING ANY ACTIONS
REQUIRED PURSUANT TO SECTION 405(B) OF THE INDENTURE.


 


SECTION 8.   INDEPENDENCE OF THE ADMINISTRATIVE AGENT.  FOR ALL PURPOSES OF THIS
AGREEMENT, THE ADMINISTRATIVE AGENT SHALL BE AN AGENT OF THE NOTEHOLDERS AND
SHALL NOT BE

 

--------------------------------------------------------------------------------

*                                         This redacted material has been
omitted pursuant to a request for confidential treatment, and the material has
been filed separately with the Commission.


 


3

--------------------------------------------------------------------------------



 

subject to the supervision of the Issuer, Servicer or Indenture Trustee with
respect to the manner in which it accomplishes the performance of its
obligations hereunder; provided, however, that the Administrative Agent shall
act in accordance with directions from the Requisite Global Majority when
required by the Indenture or the Related Documents.


 


SECTION 9.   NO JOINT VENTURE.  NOTHING CONTAINED IN THIS AGREEMENT (I) SHALL
CONSTITUTE THE ADMINISTRATIVE AGENT, THE ISSUER, THE SERVICER AND THE INDENTURE
TRUSTEE AS MEMBERS OF ANY PARTNERSHIP, JOINT VENTURE, ASSOCIATION, SYNDICATE,
UNINCORPORATED BUSINESS OR OTHER SEPARATE ENTITY, (II) SHALL BE CONSTRUED TO
IMPOSE ANY LIABILITY AS SUCH ON ANY OF THEM OR (III) SHALL BE DEEMED TO CONFER
ON ANY OF THEM ANY EXPRESS, IMPLIED OR APPARENT AUTHORITY TO INCUR ANY
OBLIGATION OR LIABILITY ON BEHALF OF THE OTHERS.


 


SECTION 10.  OTHER ACTIVITIES OF THE ADMINISTRATIVE AGENT.  NOTHING HEREIN SHALL
PREVENT THE ADMINISTRATIVE AGENT OR ITS AFFILIATES FROM ENGAGING IN OTHER
BUSINESSES OR, IN ITS SOLE DISCRETION, FROM ACTING IN A SIMILAR CAPACITY AS AN
ADMINISTRATOR FOR ANY OTHER PERSON EVEN THOUGH SUCH PERSON MAY ENGAGE IN
BUSINESS ACTIVITIES SIMILAR TO THOSE OF THE ISSUER AND/OR THE SERVICER.


 


 


SECTION 11.   TERM OF AGREEMENT; RESIGNATION AND REMOVAL OF ADMINISTRATIVE
AGENT.  (A)  THIS AGREEMENT SHALL CONTINUE IN FORCE UNTIL ALL OF THE OUTSTANDING
OBLIGATIONS UNDER THE INDENTURE ARE PAID IN FULL, UPON WHICH EVENT THIS
AGREEMENT SHALL AUTOMATICALLY TERMINATE.


 

(b)                     The Administrative Agent may resign its duties hereunder
by providing each of the Issuer, the Servicer and the Indenture Trustee with at
least 60 days’ prior written notice.


 

(c)                      The Indenture Trustee, acting at the written direction
of the Requisite Global Majority, or of the Issuer, may remove the
Administrative Agent immediately upon written notice of termination to the
Administrative Agent (with a copy to each of the Issuer and the Servicer) if any
of the following events shall occur:


 


(I)                                              THE ADMINISTRATIVE AGENT SHALL
DEFAULT IN ANY MATERIAL RESPECT THE PERFORMANCE OF ANY OF ITS DUTIES UNDER THIS
AGREEMENT WHICH FAILURE CONTINUES UNREMEDIED FOR A PERIOD OF FIFTEEN (15) DAYS
AFTER THE RECEIPT BY THE ADMINISTRATIVE AGENT OF WRITTEN NOTICE THEREOF
SPECIFYING WITH REASONABLE DETAIL THE DEFAULT;


 


(II)                                           A COURT HAVING JURISDICTION IN
THE PREMISES SHALL ENTER A DECREE OR ORDER FOR RELIEF, AND SUCH DECREE OR ORDER
SHALL NOT HAVE BEEN VACATED WITHIN 60 DAYS, IN RESPECT OF THE ADMINISTRATIVE
AGENT IN ANY INVOLUNTARY CASE UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR
OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR APPOINT A RECEIVER, LIQUIDATOR,
ASSIGNEE, CUSTODIAN, TRUSTEE, SEQUESTRATOR OR SIMILAR OFFICIAL FOR THE
ADMINISTRATIVE AGENT OR ANY SUBSTANTIAL PART OF ITS PROPERTY OR ORDER THE
WINDING-UP OR LIQUIDATION OF ITS AFFAIRS; OR


 


(III)                                        THE ADMINISTRATIVE AGENT SHALL
COMMENCE A VOLUNTARY CASE UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER
SIMILAR LAW NOW OR HEREAFTER IN EFFECT, SHALL CONSENT TO THE ENTRY OF AN ORDER
FOR RELIEF IN AN INVOLUNTARY CASE UNDER ANY SUCH LAW, OR SHALL CONSENT TO THE
APPOINTMENT OF A RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE, CUSTODIAN,
SEQUESTRATOR OR SIMILAR OFFICIAL FOR THE ADMINISTRATIVE AGENT OR ANY SUBSTANTIAL
PART OF ITS PROPERTY, SHALL CONSENT

 

4

--------------------------------------------------------------------------------


 

to the taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due.

 

(d)                     No resignation or removal of the Administrative Agent
pursuant to this Section 11 shall be effective until (i) a successor
Administrative Agent shall have been appointed by the Requisite Global Majority
(which successor shall also be reasonably acceptable to the Issuer) and (ii)
such successor Administrative Agent shall have agreed in writing to be bound by
the terms of this Agreement in the same manner as the Administrative Agent is
bound hereunder or as otherwise approved by the Requisite Global Majority.  A
copy of any such appointment and the agreement executed by such successor
Administrative Agent shall be promptly sent to each of the Issuer, the Servicer
and the Indenture Trustee.


 


SECTION 12.   ACTION UPON TERMINATION; RESIGNATION OR REMOVAL.  PROMPTLY UPON
THE EFFECTIVE DATE OF TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 11(A) OF
THIS AGREEMENT OR THE RESIGNATION OR REMOVAL OF THE ADMINISTRATIVE AGENT
PURSUANT TO SECTION 11(B) OR (C) OF THIS AGREEMENT, RESPECTIVELY, THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO BE PAID ALL FEES AND REIMBURSABLE
EXPENSES ACCRUING TO IT TO THE DATE OF SUCH TERMINATION, RESIGNATION OR
REMOVAL.  IN THE EVENT OF THE RESIGNATION OR REMOVAL OF THE ADMINISTRATIVE AGENT
PURSUANT TO SECTION 11(B) OR (C) OF THIS AGREEMENT, RESPECTIVELY, THE
ADMINISTRATIVE AGENT SHALL COOPERATE WITH THE INDENTURE TRUSTEE AND TAKE ALL
REASONABLE STEPS REQUESTED TO ASSIST THE REQUISITE GLOBAL MAJORITY AND THE
INDENTURE TRUSTEE IN MAKING AN ORDERLY TRANSFER OF THE DUTIES OF THE
ADMINISTRATIVE AGENT.


 


SECTION 13.   NOTICES.  ANY NOTICE, REPORT OR OTHER COMMUNICATION GIVEN
HEREUNDER SHALL BE IN WRITING AND ADDRESSED AS FOLLOWS:


 

(a)                      If to the Issuer, to:


 

Willis Engine Funding LLC
2320 Marinship Way
Sausalito, California  94965
Attention:  Counsel
Fax:     (415) 331-0607

 

with a copy to:

 

the Servicer and
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, CA  90071
Attention:  Brian D. Kilb
Telephone:     (213) 229-7236
Fax:                (213) 229-7520

 

5

--------------------------------------------------------------------------------


 

(b)                     If to the Administrative Agent, to:


 

Barclays Bank PLC
200 Park Avenue
New York, New York 10166
Attn:  Asset Securitization Group

 

(c)                      If to the Indenture Trustee, to:


 

The Bank of New York
101 Barclay Street
8th Floor West
Asset Backed Securities Unit
New York, New York  10286
Fax:     (212) 815-2493

 

(d)                     If to the Servicer, to:


 

Willis Lease Finance Corporation
2320 Marinship Way, Suite 300
Sausalito, California  94965
Attention:  Counsel
Fax:     415/331-0607

 

with a copy to:

 

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, CA  90071
Attention:  Brian D. Kilb
Telephone:     (213) 229-7236
Fax:                (213) 229-7520

 

(e)                      If to any Noteholder, at the address set forth in the
Note Register, or to such other address as any party shall have provided to the
other parties in writing.  Any notice required to be in writing hereunder shall
be deemed given if such notice is mailed by certified mail, postage prepaid, or
hand-delivered (or, in the case of the Issuer or the Servicer, by
internationally recognized courier service) to the address of such party as
provided above.

 


SECTION 14.   AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED FROM TIME TO TIME BY
THE PARTIES HERETO, PROVIDED THAT ANY AMENDMENT MUST BE ACCOMPANIED BY THE
WRITTEN CONSENT OF THE REQUISITE GLOBAL MAJORITY.  PRIOR TO THE EXECUTION OF ANY
AMENDMENT TO THIS AGREEMENT, THE ISSUER WILL PROVIDE NOTICE OF ANY SUCH
AMENDMENT TO EACH RATING AGENCY, IF ANY.


 

SECTION 15.   Successors and Assigns.  This Agreement may not be assigned by the
Administrative Agent except to an Affiliate unless (i) such assignment is
previously consented to in writing by the Indenture Trustee (acting at the
direction of the Control Party of

 

6

--------------------------------------------------------------------------------


 

each Series), (ii) such assignee is reasonably acceptable to the Issuer, and
(iii) each Rating Agency, if any, shall have received prior notice of each such
assignment.


 


SECTION 16.   GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES.


 


SECTION 17.   CONSENT TO JURISDICTION.  ANY LEGAL SUIT, ACTION OR PROCEEDING
AGAINST ANY OF THE PARTIES HERETO ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR ANY TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN NEW YORK COUNTY, STATE OF NEW YORK, AND EACH OF THE PARTIES
HERETO HEREBY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE
PURPOSES OF ENFORCING THIS AGREEMENT, EACH OF THE ISSUER AND THE SERVICER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY
SUCH SUIT, ACTION OR PROCEEDING.  EACH OF THE ISSUER AND THE SERVICER HEREBY
IRREVOCABLY APPOINTS AND DESIGNATES CT CORPORATION SYSTEMS, 1633 BROADWAY, NEW
YORK, NEW YORK 10019, ITS TRUE AND LAWFUL ATTORNEY-IN-FACT AND DULY AUTHORIZED
AGENT FOR THE LIMITED PURPOSE OF ACCEPTING SERVICE OF LEGAL PROCESS AND THE
ISSUER AGREES THAT SERVICE OF PROCESS UPON SUCH PARTY SHALL CONSTITUTE PERSONAL
SERVICE OF SUCH PROCESS ON SUCH PERSON.  EACH OF THE ISSUER AND THE SERVICER
SHALL MAINTAIN THE DESIGNATION AND APPOINTMENT OF SUCH AUTHORIZED AGENT UNTIL
ALL AMOUNTS PAYABLE UNDER THIS AGREEMENT SHALL HAVE BEEN PAID IN FULL.  IF SUCH
AGENT SHALL CEASE TO SO ACT, EACH OF THE ISSUER AND THE SERVICER SHALL
IMMEDIATELY DESIGNATE AND APPOINT ANOTHER SUCH AGENT SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND SHALL PROMPTLY DELIVER TO THE ADMINISTRATIVE AGENT
EVIDENCE IN WRITING OF SUCH OTHER AGENT’S ACCEPTANCE OF SUCH APPOINTMENT.


 


SECTION 18.   HEADINGS.  THE SECTION HEADINGS HEREOF HAVE BEEN INSERTED FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE CONSTRUED TO AFFECT THE MEANING,
CONSTRUCTION OR EFFECT OF THIS AGREEMENT.


 


SECTION 19.   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME
AGREEMENT.


 


SECTION 20.   SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT THAT IS PROHIBITED
OR UNENFORCEABLE UNDER ANY APPLICABLE LAW, RULE OR REGULATION OR THAT WOULD
RESULT IN THE IMPOSITION OF ANY FINE OR ADVERSE REGULATORY OR OTHER CONSEQUENCE
IN ANY JURISDICTION SHALL BE INEFFECTIVE TO THE EXTENT THEREOF WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 

SECTION 21.    Agreement Not to File Petition in Bankruptcy.  The Administrative
Agent hereby agrees that it shall not institute against, or join any other
person in instituting against, the Issuer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or other proceeding under any
insolvency, bankruptcy or similar law of any

 

7

--------------------------------------------------------------------------------


 

jurisdiction, for one year and a day after the last date on which any Note of
any Series was Outstanding.


 


SECTION 22.   BINDING EFFECT THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT WILL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO.


 


SECTION 23.   MERGER AND INTEGRATION.  EXCEPT AS SPECIFICALLY STATED OTHERWISE
HEREIN, THIS AGREEMENT SETS FORTH THE ENTIRE UNDERSTANDING OF THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF, AND ALL PRIOR UNDERSTANDINGS, WRITTEN OR
ORAL, ARE SUPERSEDED BY THIS AGREEMENT.  THIS AGREEMENT MAY NOT BE MODIFIED,
AMENDED, WAIVED OR SUPPLEMENTED EXCEPT AS PROVIDED HEREIN.


 


SECTION 24.   EFFECT ON ORIGINAL ADMINISTRATION AGREEMENT. THE ISSUER, THE
SERVICER, THE ADMINISTRATIVE AGENT AND THE INDENTURE TRUSTEE HEREBY AGREE THAT
AS OF THE EFFECTIVE DATE THE TERMS AND PROVISIONS OF THE ORIGINAL ADMINISTRATION
AGREEMENT SHALL BE AND HEREBY ARE AMENDED AND RESTATED IN THEIR ENTIRETY BY THE
TERMS AND PROVISIONS OF THIS AGREEMENT.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Administration Agreement to be
duly executed and delivered as of the day and year first above written.

 

 

WILLIS ENGINE FUNDING LLC, as Issuer

 

 

 

 

 

 

 

By:

 

/s/ MONICA J. BURKE

 

 

Name:

Monica J. Burke

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

BARCLAYS BANK PLC, as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

 

/s/ PIERRE DULEYRIE

 

 

Name:

Pierre Duleyrie

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

WILLIS LEASE FINANCE CORPORATION, as Servicer

 

 

 

 

 

 

 

 

 

By:

 

/s/ DONALD A. NUNEMAKER

 

 

Name:

Donald A. Nunemaker

 

 

Title:

Executive Vice President
Chief Operating Officer

 

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK, not in its individual capacity but solely as Indenture
Trustee

 

 

 

 

 

 

 

 

 

By:

 

/s/ SCOTT J. TEPPER

 

 

Name:

Scott J. Tepper

 

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------